Case 3:19-cv-04593-LB Document 79-37 Filed 03/26/21 Page 1 of 9




                    EXHIBIT M
     Case 3:19-cv-04593-LB Document 79-37 Filed 03/26/21 Page 2 of 9


1                            UNITED STATES DISTRICT COURT
2                           NORTHERN DISTRICT OF CALIFORNIA
3                               SAN FRANCISCO DIVISION
4                                   ______________
5
               JOHN BAUER, an                       )
6              individual and as                    )
               Successor in Interest of             )
7              Jacob Bauer, deceased;               )
               ROSE BAUER, an                       )Case No.
8              individual and as                    )3:19-cv-04593-LB
               Successor in Interest of             )
9              Jacob Bauer, deceased,               )
                                                    )
10                           Plaintiffs,            )
                                                    )
11                    vs.                           )
                                                    )
12             CITY OF PLEASANTON,                  )
               BRADLEE MIDDLETON;                   )
13             JONATHAN CHIN; RICHARD               )
               TROVAO; STEVEN BENNETT;              )
14             ALEX KOUMISS; JASON                  )
               KNIGHT; MARTY BILLDT;                )
15             DAVID SPILLER; and DOES              )
               1 to 50, inclusive;                  )
16                                                  )
                             Defendants.            )
17
18
19                           REMOTE VIDEOTAPED DEPOSITION
20                                        OF
21                            RODOLFO CESAR GRANADOS, JR.
22                             Monday, January 25, 2021
23                              Pleasanton, California
24
25        Reported by:         B. Suzanne Hull, CSR No. 13495

                                                                Page 1

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-37 Filed 03/26/21 Page 3 of 9


1                              APPEARANCES
2
3
4
     For Plaintiffs:             Gwilliam Ivary, et al.
5                                By MR. GARY J. GWILLIAM
                                 Attorney at Law
6                                1999 Harrison Street
                                 Suite 1600
7                                Oakland, California 94612
                                 (510) 832-5411
 8                               ggwilliam@giccb.com
 9
10   For Defendants:             McNamara, Ney, Dodge, Beatty,
                                 Slattery & Ambacher
11                               By MR. NOAH G. BLECHMAN
                                 Attorney at Law
12                               3480 Buskirk Avenue
                                 Suite 250
13                               Pleasant Hill, California 94523
                                 (925) 939-5330
14                               noah.blechman@mcnamaralaw.com
15
16   The Videographer:           Jeff Nichols
17   Also Present:               Brittany Smith
18
19
20
21
22
23
24
25

                                                                Page 2

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-37 Filed 03/26/21 Page 4 of 9


1                                   I N D E X

2

3     EXAMINATION BY                                                   PAGE

4

5     MR. GWILLIAM                                                        5

6

7

8

9                               E X H I B I T S

10

11    EXHIBIT           DESCRIPTION                                    PAGE

12    Exhibit 36 -      Interview with Officer Rudy                      11

13                      Granados, twenty-five pages

14    Exhibit 37 -      Pleasanton Police Department Use                 56

15                      of force policy, twenty-five pages

16                      [Previously marked as Exhibit 12

17                      in the deposition of Bradlee

18                      Middleton, September 2, 2020]

19

20

21

22

23

24

25

                                                                Page 3

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-37 Filed 03/26/21 Page 5 of 9


1                    Pleasanton, California

2             Monday, January 25, 2021; 1:02 p.m.

3                       4833 Bernal Avenue

4

5             THE VIDEOGRAPHER:       Good afternoon.               13:02:15

6             We are going on the record at 1:02 p.m. on            13:02:15

7    January 25th, 2021.                                            13:02:19

8             This is media unit one of the video-recorded          13:02:21

9    deposition of Rodolfo Granados, Jr., taken by counsel          13:02:25

10   for plaintiffs in the matter of John Bauer, et al.,            13:02:30

11   versus City of Pleasanton, et al., filed in the                13:02:36

12   United States District Court, Northern District of             13:02:37

13   California, San Francisco Division.         The case number    13:02:41

14   is 3:19-cv-04593-LB.                                           13:02:42

15            This deposition is being held virtually via           13:02:43

16   Zoom.                                                          13:02:52

17            My name is Jeff Nichols, from the firm                13:02:53

18   Veritext Legal Solutions, and I'm the videographer.            13:02:56

19   The court reporter is Suzanne Hull, from the firm              13:02:58

20   Veritext Legal Solutions.                                      13:03:01

21            Counsel will now please state their                   13:03:01

22   appearances and affiliations for the record.                   13:03:04

23            MR. GWILLIAM:      I'm Gary Gwilliam,                 13:03:08

24   representing the plaintiffs in this matter.                    13:03:09

25            MR. BLECHMAN:      Noah Blechman, on behalf of        13:03:11

                                                                   Page 4

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-37 Filed 03/26/21 Page 6 of 9


1    the defendants.                                                   13:03:14

2               THE VIDEOGRAPHER:        Will the court reporter       13:03:15

3    please swear in the witness.                                      13:03:16

4               THE REPORTER:      Raise your right hand,              13:03:18

5    please.                                                           13:03:20

6               Thank you.                                             13:03:21

7                                                                      13:03:21

8                   RODOLFO CESAR GRANADOS, JR.,                       13:03:21

9    called as a witness by counsel for Plaintiffs, being              13:03:21

10   first duly sworn, testified as follows:                           13:03:21

11                                                                     13:03:26

12              THE WITNESS:     I do.                                 13:03:28

13              THE REPORTER:      Thank you.                          13:03:29

14              THE VIDEOGRAPHER:        Thank you.                    13:03:30

15              You may proceed.                                       13:03:31

16                                                                     13:03:31

17                             EXAMINATION                             13:03:33

18   BY MR. GWILLIAM:                                                  13:03:33

19        Q.    Mr. Gwilliam, will you state your full name            13:03:34

20   and address for the record, please.           Business address    13:03:36

21   is fine.                                                          13:03:40

22        A.    Yes, sir.     It is Rodolfo Cesar Granados,            13:03:40

23   Jr., and the address is 4833 Bernal Avenue,                       13:03:46

24   Pleasanton, California 94566.                                     13:03:47

25        Q.    Mr. Granados, have you ever had your                   13:03:51

                                                                      Page 5

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 79-37 Filed 03/26/21 Page 7 of 9


1    BY MR. GWILLIAM:                                                  13:36:57

2         Q.   When you say there were multiple                        13:36:58

3    supervisors, what is your understanding of the role               13:37:00

4    of a supervisor in the same sense as the one that was             13:37:03

5    involved with Jacob Bauer?                                        13:37:10

6         A.   My understanding, a supervisor has several              13:37:11

7    responsibilities.      One, observation of the scene as           13:37:14

8    it unfolds.      It is a dynamic event.      Making sure that     13:37:18

9    everyone involved, including parties around us, the               13:37:22

10   officers and the subject we're contacting or subjects             13:37:25

11   we are contacting are safe; that the manner in which              13:37:28

12   the techniques that are being applied to restrain or              13:37:31

13   detain someone are appropriate; evaluate any other                13:37:35

14   additional needs, such as if someone did sustain an               13:37:41

15   injury, getting someone on scene to take care of                  13:37:44

16   that, meaning medical staff; and then conducting                  13:37:47

17   a continual evaluation of the event and make sure                 13:37:51

18   that everything that is being done is appropriate.                13:37:54

19        Q.   Thank you.                                              13:37:56

20             And -- and you indicate that you thought                13:37:57

21   there were multiple supervisors who would each have               13:37:58

22   that -- the roles that you have nicely articulated                13:38:01

23   there; right?                                                     13:38:06

24        A.   Yes.                                                    13:38:07

25        Q.   Do you know who they were?                              13:38:07

                                                                     Page 35

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-37 Filed 03/26/21 Page 8 of 9


1    STATE OF CALIFORNIA )
                              ) ss.
2    COUNTY OF KERN           )
3
4
5               I, B. Suzanne Hull, a Certified Shorthand
6    Reporter in the State of California, holding
7    Certificate Number 13495, do hereby certify that
8    RODOLFO CESAR GRANADOS, JR., the witness named in the
9    foregoing deposition, was by me duly sworn; that said
10   deposition, was taken Monday, January 25, 2021,
11   at the time and place set forth on the first page
12   hereof.
13              That upon the taking of the deposition, the
14   words of the witness were written down by me in
15   stenotypy and thereafter transcribed by computer
16   under my supervision; that the foregoing is a true
17   and correct transcript of the testimony given by the
18   witness.
19              Pursuant to Federal Rule 30(e), transcript
20   review was requested.
21              I further certify that I am neither counsel
22   for nor in any way related to any party to said
23   action, nor in any way interested in the result or
24   outcome thereof.
25   ///

                                                               Page 68

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-37 Filed 03/26/21 Page 9 of 9


1               Dated this 28th day of January, 2021, at
2    Bakersfield, California.
3
                            <%8004,Signature%>
4                           B. Suzanne Hull, CSR No. 13495
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                               Page 69

                         Aiken Welch, A Veritext Company
                                  510-451-1580
